DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-11, 17, 33, 44-46 and 50-54 pending.

Election/Restrictions
Applicant’s election without traverse of Group I and the species of VEGF in the reply filed on 09 September 2020 is acknowledged.
Claims 44-46 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 November 2020.
Applicant indicated that claims 1-8, 10-11, 17, 33 45-46 and 50-54 read on the elected species.  However, this is not correct because claims 45-46 depend on a non-elected invention (device) and claim 52 is directed to a non-elected species.  
	Claims 1-8, 10-11, 17, 33, 50-51 and 53-54 are under consideration in the instant Office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, 
The information disclosure statements (IDS) submitted on 11 May 2020 and 18 November 2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Drawings
The drawings are objected to because:
(1)  The text font size in Figure 27 is too small to be legible.  See 37 CFR 1.84(l) and (p)(3).
(2)  Figure 33 is not in compliance with 37 CFR 1.84(u)(1) which states “Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter”.  Figure 33 is found on pages 41-49 of the drawings – these “several sheets” must be identified by the same number followed by a capital letter.  HOWEVER, in addition to failing to comply with 37 CFR 1.84(u)(1) Figure 33 should not be included in the Drawings pursuant to 37 CFR 1.83(a).  37 CFR 1.83(a) states that “sequences that are included in sequence listings should not be duplicated in the drawings”.  Upon review of Figure 33, there are no additional features indicated in the presentation of the sequences and therefore, Figure 33 is unnecessary and should NOT be included in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: the disclosure at page 20, lines 24-31 is unclear as it makes reference to amino acids, domains and particular residues of a protein with no reference point given for such.  Typically when particular amino acid positions are discussed, an actual amino acid sequence (identified by a Sequence identifier) is provided to give contextual basis for reference to the positions which are identified.  Without such, the recitation is unclear.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 17 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 33 both recite administering an effective amount of a composition …wherein the composition is administered through respiratory tract and then further recite “wherein the composition is administered through respiratory tract, or administered through intravenous administration” or “wherein the composition is administered through respiratory tract by inhalation or intrapulmonary administration, or administered by intravenous administration”.  The claims are indefinite because there are two wherein clauses and one of the clauses limits the administration to the respiratory tract but then the second wherein clause provides for multiple routes of administration.  The claims are indefinite because it is not clear if the claims are limited to a single route of administration or if multiple routes of administration are intended.  Either the first or the second wherein clause should be eliminated such that a single 
Claims 1, 17 and 33 recite the limitation “wherein the subject is a newborn, a child, or an adult”.  However, it is not clear how such a recitation limits the “subject” in a meaningful way.  The claims appear to necessarily exclude fetuses as the method of 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation lung injury, and the claim also recites inhalation injury, pneumonectomy and bronchopulmonary dysplasia which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites the limitation of “wherein the subject is a newborn, a child, or an adult”.  However, this limitation is already present in claim 1 and therefore, is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7, 17 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rafii (US Pat Pub 2013/0224161 A1).
Rafii teach a method of inducing organ regeneration in a subject in need thereof wherein the organ is the lung by administering VEGF-A to enhance or induce organ regeneration (see [0017].  Rafii teach that lung diseases which could be treated include but are not limited to lung hypoplasia, lung trauma, pulmonary hypoplasia, lung injury, and bronchopulmonary dysplasia (see [0104]-[0105]). Rafii also teaches that the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii (US Pat Pub 2013/0224161 A1) in view of Ruediger et al. (US Pat Pub 2006/0040860).
	The disclosure of Rafii is as described above.  Rafii does not teach administration of VEGF by inhalation or intrapulmonary administration.
	Ruediger et al. teach methods of treating pulmonary diseases and lung injury by the administration of VEGF (see [0018]).  Ruediger et al. also teach that VEGF occurs as one of a number of different isoforms including VEGF165 and that different isoforms are biologically active (see [0020]).  Ruediger et al. disclose that the VEGF administration should be intra-tracheal or by inhalation and this is preferred because systemic side effects using this way of application are very unlikely to occur.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Rafii et al. and administer the prima facie obvious, absent evidence to the contrary.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii (US Pat Pub 2013/0224161 A1) in view of Ruediger et al. (US Pat Pub 2006/0040860) and further in view of MeMahieu et al. (US Pat Pub 2008/0066741).
	The disclosure of Rafii and Ruediger et al. are as provided above.  Neither reference teaches intrapulmonary administration of VEGF for the promotion of lung growth or for improving lung function.
	MeMahieu et al. teach methods of delivering medication via inhalation.  The methods of MeMahieu et al. utilize positive pressure and aerosol, nebulized, or vaporized forms.  The methods of MeMahieu et al. deliver the desired drugs to the respiratory system and would be considered intrapulmonary delivery.  MeMahieu et al. teach a number of different drugs which would be suitable for the method including VEGF (see page 22, column 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Rafii et al. utilizing the drug delivery system of MeMahieu et al. to administer the VEGF via intrapulmonary administration because the tissue to which the VEGF is to target is the prima facie obvious, absent evidence to the contrary.

Claims 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii (US Pat Pub 2013/0224161 A1) in view of Yang et al (Hypertension  39(3):  815-820, 2002).
The disclosure of Rafii is as described above.  Rafii does not teach methods which monitor the subject for hypotension during or after administration of the VEGF or administering one or more agents which increase blood pressure.
Yang et al. teach that VEGF induces hypotension in normotensive subjects, which is considered a major side effect when using VEGF for treatment of conditions which are not hypertensive conditions.  Yang concludes that precautions may be necessary when VEGF is systemically administered.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the blood pressure of the subjects being administered VEGF in the method of Rafii because Yang et al. teach that VEGF administration induces hypotension in normotensive subjects.  One of ordinary skill in the art, recognizing that VEGF can cause hypotension when being administered prima facie obvious, absent evidence to the contrary.

	Claims 50-51 and 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii (US Pat Pub 2013/0224161 A1) in view of Ruediger et al. (US Pat Pub 2006/0040860).
Rafii teach a method of inducing organ regeneration in a subject in need thereof wherein the organ is the lung by administering VEGF-A to enhance or induce organ regeneration (see [0017].  Rafii teach that lung diseases which could be treated include but are not limited to lung hypoplasia, lung trauma, pulmonary hypoplasia, lung injury, and bronchopulmonary dysplasia (see [0104]-[0105]). Rafii also teaches that the method provides for alveolarization in a mammal in need thereof by administration of VEGF-A (see [0103]).  Rafii also teach compositions which are formulated for parenteral administration by injection (see [0083]).  Rafii also teach that HB-EGF stimulates alveolar regeneration (see [0166]) but does not administer HB-EGF exogenously.  Rafii does not teach administration of VEGF or HB-EGF via the respiratory tract.
	Ruediger et al. teach methods of treating pulmonary diseases and lung injury by the administration of VEGF (see [0018]) and that the VEGF administration should be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Rafii et al. via systemic administration or administer the VEGF by the method of Ruediger et al., via inhalation administration because the tissue to which the VEGF is to target is the lung and such administration would be the most direct means for delivery of the therapeutic agent.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally administer HB-EGF in the method of Rafii et al., by systemic administration or via the respiratory tract because Rafii et al. teach that HB-EGF also stimulates alveolar regeneration and this would be beneficial for promoting lung growth in a subject.  One would have a reasonable expectation of success because Rafii et al. teach that both VEGF and HB-EGF promote lung growth and because Ruediger et al. teach that respiratory tract administration of proteins for treating lung conditions is desirable and effective.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.

Citation of Prior Art
Barratt et al.  Respiration  87:  329-342, 2014.
Dao et al.  PLoS ONE  13(6):  e0198700, doi.org/10.1371/journal.pone.0198700, 2018.
Lahm et al.  SHOCK  28(1):  4-14, 2007.	

Yang et al. Neuroscience Letters  449:  108-111, 2009.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647